TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00357-CV


                                         K. B., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


            FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
                             NO. C2017-0628C
          THE HONORABLE MELISSA MCCLENAHAN, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on June 1, 2018.

To date, the reporter’s record has not been filed.

               Accordingly, Monique Hinchcliff is hereby ordered to file the reporter’s record in

this case on or before July 13, 2018. See Tex. R. App. P. 35.3(c). If the record is not filed by

that date, Hinchcliff may be required to show cause why she should not be held in contempt of

court.

               It is ordered on July 2, 2018.



Before Chief Justice Rose, Justices Pemberton and Field